Title: To James Madison from Josef Yznardy, 27 October 1803 (Abstract)
From: Yznardy, Josef
To: Madison, James


27 October 1803, Cádiz. “Since my arrival from Madrid, I generally Keep at my Country Seat on account of my bad State of health.” But “immediately on advice” that the U.S. ships Constitution, Commodore Preble, and Enterprize, Captain Hull, had arrived in Cádiz, came “without loss of time to assist them with every thing they might be in want of.” Expects to have “Sea Stores & Cables” and “every article in readiness” in eight to ten days, “when they intend to go to Sea immediately.”
Is only waiting for information from agents in his district before forwarding to JM the material asked for and will “with out loss of time” send it “in the most correct manner possible.”
As mentioned before, “had made to this Court a representation regarding the Salute due to our Flag on arrival of our State Ships.” Encloses a copy of his official letter requesting that a salute be made to Preble and the governor’s answer. In consequence, Preble will await the results from the court before he salutes. “Authentic Letters from Malaga” dated 22 Oct. report that “the Sickness was daily encreasing, and the Yellow Fever had penetrated thro all Malaga.” Fifty-one people died on 19 Oct., forty-six on 20 Oct., and seventy on 21 Oct. “The Rich Merchants chiefly had retired to their Country Houses.” Letters received from Madrid dated 21 Oct. indicate that Spain will remain neutral. That this is believed is shown by the fact “that Paper Money which last week was loosing from 42. to 44%. are now down to 34%.” Adds in a postscript that he encloses a copy of a circular passed “this day” by the British consul in Cádiz announcing “the Blockade of Genoa & Spezzia.”
 

   
   RC and enclosures (DNA: RG 59, CD, Cadiz, vol. 1). RC 3 pp.; docketed by Wagner as received 19 Jan. 1804 and with the notation: “Blockade to be published.” Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:165–66. For enclosures, see nn. 2 and 3. Filed with and apparently enclosed in this letter are a copy of Yznardy to Tomás Morla, 31 Oct. 1803 (1 p.; in Spanish), describing the case of Thomas Woods, an American citizen being held in Sanlúcar for complicity in a woman’s death, and placing Woods under Morla’s protection; and a copy of Morla’s reply, 3 Nov. 1803 (1 p.; in Spanish), which informed Yznardy that the case was now in the courts and that justice would take its course.



   
   See Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93).



   
   Yznardy enclosed a copy of his letter to Tomás Morla, 25 Oct. 1803 (1 p.; in Spanish), requesting that the salutes of the Enterprize and Constitution be returned cannon shot for cannon shot. In his reply of the same date, Morla noted that without specific orders he could only return the salute with two shots fewer than the Americans fired (1 p.; in Spanish; translation printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:165).



   
   The enclosure is a copy of a circular from John Hunter, the British consul general at Madrid, 21 Oct. 1803, announcing the blockade of Genoa and La Spezia.



   
   A full transcription of this document has been added to the digital edition.

